J-S87033-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: INVOLUNTARY TERMINATION OF                IN THE SUPERIOR COURT OF
PARENTAL RIGHTS TO:                                    PENNSYLVANIA
D.B.J., JR., A MINOR




APPEAL OF: D.B.J., SR., FATHER

                                                      No. 880 MDA 2016


                    Appeal from the Order February 23, 2016
                 In the Court of Common Pleas of Centre County
                         Orphans' Court at No(s): 4080


BEFORE: LAZARUS, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                        FILED JANUARY 06, 2017

        D.B.J., Sr., (“Father”) appeals from the order, entered in the Court of

Common Pleas of Centre County, terminating his parental rights to D.B.J.,

Jr., (“Child”) (born September 2014).1 We affirm.

        The family came to the attention of Children and Youth Services

(“CYS”) when Mother was pregnant with Child. Mother had a history of drug

and alcohol abuse, domestic violence, and “overall instability.”          N.T.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Father has eight other children, three of whom are minors. None of these
children is in Father’s custody. A.A.M.’s (“Mother”) parental rights to Child
were also terminated; Mother did not appeal the termination order. Mother
has four other children, none of whom is in her custody.
J-S87033-16



Termination Hearing, 10/27/15, at 12.2 While pregnant with Child, Mother

had been going to a local hospital twice a month to receive narcotics

injections for migraines; she did not inform the caregiver that she was

pregnant.

       Caseworker Rebecca McKinley-Walsh testified that the day after he

was born, Child had trouble feeding, had breathing difficulties and an

accelerated heart rate, and suffered from tremors.         When Child was two

days old, the hospital started him on morphine to help with his narcotic

withdrawal. Id. at 27.

       At that time, McKinley-Walsh spoke with Father about his ability to

care for Child, especially since Mother was regularly incapacitated from

migraines. Father was unable to commit due to his work schedule. Further,

McKinley-Walsh reported that the month before Child was born, Father and

Mother had been evicted from their apartment.          In light of CYS’ concerns

about drug use, Father agreed to submit to a urine test, which was positive

for marijuana.      Id. at 32.      Additionally, McKinley-Walsh was aware that

Father had served ten years in prison in New York for an armed robbery; in

light of his criminal record, McKinley-Walsh expressed doubt about Father’s

ability to rent an apartment in certain areas.



____________________________________________


2
  CYS has been involved with Mother since 2005 with regard to her four
other children. N.T. Termination Hearing, 10/27/15, at 12.



                                           -2-
J-S87033-16



      The court adjudicated Child dependent on September 19, 2014;

neither parent appealed. In November 2014, Father and Mother did secure

an apartment, and they signed a reunification service agreement with CYS.

Tamsey Ochs, a reunification counselor at Family Intervention Crisis

Services, met with the family in October 2014 to explain the services

provided and to get the parents underway on their reunification plan. Id. at

52-54. While Father was initially involved in the reunification process, he

was verbally aggressive and uncooperative, he refused half of the drug tests

CYS sought, and the tests he complied with were all positive for marijuana.

Id. at 55-56, 67. Several of his tests were also positive for alcohol, another

concern of CYS’ because Father admitted that he “became more aggressive

when he was drinking.” Id. at 69.

      Ochs also testified that for one-third of Child’s scheduled visits, Father

“either left for a period of time or did not get out of bed.” Id. at 78. With

regard to his drug and alcohol counseling, Father was discharged from the

services due to a lack of cooperation.            Id. at 68.     Thus, with respect to

reunification   goals,   financial   stability,    healthy     lifestyle,   stable    living

environment, child care, and drug and alcohol counseling, McKinley-Walsh

testified that Father met none of these objectives.             Id. at 59-69.        Finally,

Ochs testified that at the June 2, 2015 review conference, Father was

agitated, and stated he no longer wanted services, did not want to hear from




                                         -3-
J-S87033-16



the agency and that the agency workers were “no longer welcome” in his

home.3 Id. at 55. She recounted the seven-month period that Father was

involved with reunification services, stating he was uncooperative and

verbally aggressive with both the counselors and with Mother. Id. at 55-56.

       Caseworker Lauren Stoud testified that in addition to providing case

management services to the family, she observed Child at least once each

month in the foster home.          At the time of the hearing, Child was fourteen

months old, was developmentally on track, was beginning to walk and talk,

and was progressing in his motor skills.           He no longer required early

intervention services. Id. at 107-08. Child has been with the foster family

his entire life. Stoud testified that Child has bonded with his foster parents

and has a sibling relationship with the foster parents’ daughter, who is one

year older than Child.         She also testified that the foster parents have

addressed all of Child’s physical and emotional needs, as well as his medical

needs, and that the foster parents are a long-term option for Child. Id. at

107-17.

       Additionally, Stoud testified that Child has been without essential

parental care from Father and Mother, and that she did not see any

possibility of that situation being remedied any time in the near future. Id.


____________________________________________


3
  Mother continued to work with CYS, but she would not sign a new
agreement. Reunification services ended in August 2015. N.T. Termination
Hearing, 10/27/15, at 55.



                                           -4-
J-S87033-16



at 109. She also testified that it was the agency’s position that termination

of Father’s and Mother’s parental rights would be in Child’s best interest.

Id. at 113.4

       At the conclusion of the termination hearing, counsel for the CYS

summarized its position: The conditions that gave rise to Child’s placement

cannot or will not be remedied by Father, Child has been in placement for

over six months, and that Child’s needs and welfare would be best served by

termination of parental rights.        Id. at 113. The trial court determined that

CYS had established by clear and convincing evidence that termination of

both Father’s and Mother’s parental rights was appropriate under 23

Pa.C.S.A. § 2511(a)(2)5 and (a)(5),6 and that termination would best serve

____________________________________________


4
 Father’s counsel objected, arguing that Stoud was not qualified to opine on
what is in Child’s best interest. N.T. Termination Hearing, at 109-11.
5
    § 2511. Grounds for involuntary termination

       (a)    General Rule.—The rights of a parent in regard to a child
              may be terminated after a petition filed on any of the
              following grounds:

                                           ...

       (2) The repeated and continued incapacity, abuse, neglect or
       refusal of the parent has caused the child to be without essential
       parental care, control or subsistence necessary for his physical
       or mental well-being and the conditions and causes of the
       incapacity, abuse, neglect or refusal cannot or will not be
       remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).




                                           -5-
J-S87033-16



Child’s needs and welfare. 23 Pa.C.S.A. § 2511(b).7 Father appealed, and

he raises the following issues for our review:

                       _______________________
(Footnote Continued)
6
    § 2511. Grounds for involuntary termination

        (a)   General Rule.—The rights of a parent in regard to a child
              may be terminated after a petition filed on any of the
              following grounds:

                                            ...

        (5) The child has been removed from the care of the parent by
        the court or under a voluntary agreement with an agency for a
        period of at least six months, the conditions which led to the
        removal or placement of the child continue to exist, the parent
        cannot or will not remedy those conditions within a reasonable
        period of time, the services or assistance reasonably available to
        the parent are not likely to remedy the conditions which led to
        the removal or placement of the child within a reasonable period
        of time and termination of the parental rights would best serve
        the needs and welfare of the child.

23 Pa.C.S.A. § 2511(a)(5).

7
    Section 2511(b) provides:

        Other considerations.—The court in terminating the rights of a
        parent shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child. The
        rights of a parent shall not be terminated solely on the basis of
        environmental factors such as inadequate housing, furnishings,
        income, clothing and medical care if found to be beyond the
        control of the parent. With respect to any petition filed pursuant
        to subsection (a)(1), (6) or (8), the court shall not consider any
        efforts by the parent to remedy the conditions described therein
        which are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(b).




                                            -6-
J-S87033-16


      1. Whether the trial court erred by receiving hearsay evidence at
         the termination of parental rights trial?

      2. Whether the trial court erred by receiving opinion testimony
         from a CYS worker at the termination trial about the ultimate
         issues in this case?

      3. Whether, due to a failure by CYS to meet its burden of proof,
         the court of common pleas erred in terminating the parental
         rights of Father to Child?

Brief for Appellant, at 4.

      When reviewing an appeal from a decree terminating parental rights,

we are limited to determining whether the

      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that it would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence. Furthermore, we note that
      the trial court, as the finder of fact, is the sole determiner of the
      credibility of witnesses and all conflicts in testimony are to be
      resolved by [the] finder of fact. The burden of proof is on the
      party seeking termination to establish by clear and convincing
      evidence the existence of grounds for doing so.

      The standard of clear and convincing evidence means testimony
      that is so clear, direct, weighty, and convincing as to enable the
      trier of fact to come to a clear conviction, without hesitation, of
      the truth of the precise facts in issue. We may uphold a
      termination decision if any proper basis exists for the result
      reached. If the trial court’s findings are supported by competent
      evidence, we must affirm the court’s decision, even though the
      record could support an opposite result.

In re Adoption of K.J., 936 A.2d 1128, 1131-32 (Pa. Super. 2007)

(internal   citations   omitted).   Additionally,   when   considering   whether

termination would promote a child’s needs and welfare, the court considers

                                       -7-
J-S87033-16



both tangible needs, such as food and shelter, and the intangible, such as

love, comfort, security, as well as the status of the natural parental bond.

The court evaluates these and all other factors involved in the child’s best

interests. In re T.M.T., 64 A.3d 1119 (Pa. Super. 2013).

          After a thorough review of the record, the briefs of the parties,8 the

applicable law, and the well-reasoned opinions9 of the Honorable Pamela A.

Ruest, we conclude that Father’s issues merit no relief. CYS presented clear

and convincing evidence that Child was removed from Father’s care for six

months, the conditions which led to removal or placement continue to exist,

and that Father cannot or will not remedy those conditions within a

reasonable period of time.          23 Pa.C.S.A. § 2551(a)(2).   Father did not

comply with the reunification plan, met none of the family service plan goals,

and demonstrated an incapacity to perform parental duties. Despite seven

months of reunification services, Father did not meet any of his goals or

progress in his parenting ability, never getting to the point of unsupervised

visits.     See In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002); Amended

Opinion and Order, 2/23/16, at 6-7.



____________________________________________


8
 The Guardian ad litem for Child has filed a brief supporting the trial court’s
order terminating Father’s parental rights.
9
  See Amended Opinion and Order, 2/23/16; Pa.R.A.P. 1925(a) Opinion,
6/8/16.




                                           -8-
J-S87033-16



       For the foregoing reasons, we find that the trial court’s decision is

supported by competent evidence.10             Adoption of K.J., supra. We discern

no abuse of discretion.       In re Adoption of S.P., 47 A.3d at 826-27 (Pa.

2012).    Therefore, we rely on Judge Ruest’s opinions to affirm the order

terminating Father’s parental rights, and we direct the parties to attach

those opinions in the event of further proceedings.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/6/2017
____________________________________________


10
   We note that the trial court did not err in allowing caseworker Stoud to
opine on whether Father and Mother would be able to remedy the conditions
that led to placement. “[A] witness, whether lay or expert, will be permitted
to testify concerning the ultimate issue to be decided by the trier of fact,
provided that admission of the opinion testimony would not cause confusion
or prejudice.” In Interest of Paul S., 552 A.2d 288, 291 (Pa. Super.
1988). Here, the judge was sitting as trier of fact; thus, there was no
danger that Stoud’s lay opinion based on her observations of and
interactions with the family would cause confusion or prejudice. We also
note that caseworker McKinley-Walsh’s testimony with respect to CYS’
history with the family and the history of dependency was not hearsay.
McKinley-Walsh testified with respect to her personal observations of Child
and parents the day after Child was born. See In re Child M., 681 A.2d
793 (Pa. Super. 1996) (evidence focused on observed behavior not
hearsay).




                                           -9-
                                                                                                                                  Circulated 12/22/2016 03:13 P
                                                                                                                                                                    .        .·.·   •)'




                                       IN THE COURT OF COMMON PLEAS OF CENTRE COUNTY, PENNF-YLVANIA.?::
                                                          ORPHANS' COURT DIVISION          ri1 rn :,.:   ~
                                                                                           "'J '•1 "";"J
                                                                                                                            ~:-~ ~:-~ : . : &                   i:i~
                                                                                                                                                                -.· r-
                         IN RE: INVOLUNTARY Ti:RMINATION                                                                   ° r_-: >!           z           ·:
                                                                                                                                                                ~i          Pl
                                                                                                                                                                         -, l::J

              i          OF PARENTAL RIGHTS TO 0.8.J., Jr.,
                         a male minor, DOB: Septemberf, 2014
                                                                                                      Docket No. 4080 ""·' - , .,
                                                                                                                      :: ~'. ~. i ,i           cp
                                                                                                                                                                1       •l .,,



                                                                                                                           ... ; : :; :
                                                                                                                                  __      .
          I                               OPINION IN RESPONSE TO MAITERS COMPLAINED OF ON ltRRiAL -e
                                                                                                                           ;;; j-.: ;.·:

                                                                                                                           c::   f;-4 ~
                                                                                                                           =l ;.\)            C:>
                                                                                                                                              (fl


          I                                                .- ..... Sr. ("Appellant") filed an appeal tnuno pro tune) on May 271 2016 _

                        ''."">   this Court's final Opinion and Order entered on February 23, 2016, contemporaneously with a

                        Concise Statement of Matters Complained of on Appeal. Permission to appeal nunc pt» tune

                        was granted on May 19, 2016. In the Opinion and Order entered on February 23, 20·16; the

                        Court terminated Appellant's parental rights to the minor child, Q.B.J., Jr. Appellant raises thrM

                        matters on appeal.

m   •••   l
                                 I.   Clear and Convincing E:vidtH1,:e

                                      Appellant's first matter status:

~                                     Centre County Children and Youth Services failed to prove by clear and
                                      convincing evidence that the paternal rights of o....,S.-Jtrll      , Sr., In the
                                      above-named child should be terminated under 23 Pa.C.S. §§2511(a)(2) and
                                      (a)(5). Thus, the Court of Common Pleas erred in terminating the parental rights
                                      of O C J ..       h. Sr., in [D B.J., Jrj.
~
                       The Court believes the first matter Appellant complains of on appeal has been adequately

                       addressed in this Court's Opinion and Order entered on February 23, 2016.

                            It.       Hearsay

                                      Appellant's second matter states: ~During the parental rights termination trial, the Court

                       of Common Pleas erred by receiving hearsay evidence about 'domestic violence, ,Jrug use,

                       instability, evictions, and referrals to fCYSJ.'" "The well established definition of "hearsay" is

                       evidence which contains 'an out of court statement offered to prove the truth of the matter

                       asserted."
                                               . .,. , . , ,. ,
                                          In re Child M, 452 Pa. Super. 230, 681 A.2d 793, 799-800 (1996) (citation ~;ed).
                                                                  fl   W JE m\
                                                                                                                   .
                                                                                                 Certified !ro'l;:ords          !his
                                                                                                                                                    st-v


                  00   ORD ~S
                                          il   &    ~

                                                   JUI~
                                                          .!Qi l!i

                                                            1     5 2016
                                                                            ~                    day of,.~----:-

                                                                                                    ~iiY?J.~~
                                                                                                                            .., -. , 20


                                                                                 Appendix B ChrlsUne M. Millii1o~r.·C-.O.O:C.
                                                                                                                                               I .
                                                                                                                                                      .
                                                                                                 Division of Common Pleas Ceurt of
                                                                                                 r.Arttm Cnunlv. PA
                                                                                '   .
                       In support of this position, Appellant cites to In re Jones, 286 Pa. Super. 574, 429 A.2d
671   (1981). In that case, the Superior. Court of Pennsylvania held "that where the reception of

              hearsay evidence would deprive the parent of an opportunity to confront and cross-examine
                                                          ,
                                                                                                                     a
              witness, such evidence may not be admitted." Id. at 678 {finding that the mother was deprived
         .
              the due process right of confrontation'ln a dispositional hearing where the Identity     of an adverse

              witness was not disclosed to her). Here, however, Appellant was present in the courtroom for

             the testimony of   all of the witnesses. While the CYS referral source was not disclosed to
                                              .
              Father, Rebecca McKinley-Walsh, a CYS caseworker, testified subject to cross-examination as

             to her personal observations and conversations with the parents for each condition that led to

             the inftlal removal and placement of the child.

                      At the termination hearing, Father's counsel also objected to the admission of previous

             orders arid findings of fact from the dependency hearings because those findings of fact were

             made under a different standard of proof and relaxed evldentlary standards. While the formal
     1
             rules of evidence app.,ly to hearings on the involuntary termination of parental rights, some

             evidence from the dependency proceedings is admissible. See In             re Child M,, 681 A.2d 793.
             The Supreme Court of Pennsylvania has observed

                      [T]he Administrative Office of Pennsylvania Court's Office of Children and
                      Families in the Courts recently published a comprehensive bench book for use by
                     the bench and bar .addressing issues of dependency. Administrative Office of
                      Pennsylvania Court's Office of Children and Families in the Courts, Pennsylvania
                     DependencyBenchbook (2010) ....         Additionally, the Benchbook urges courts
                     and agencies .to combine heari,ngs for permanency plan goal change and
                     termination of parental rights petitions because the evidence presented at both
                     hearings overlaps substantially such that a single hearing Is more efficient. Id. §
                                                                               a
                     11.3 at 120. Moreover, a combined hearing provides for single appeal, allowing

 I                   for faster permanency for the child.

             In Re RJ, T., 608 Pa. 9, 9 A.3d 1179, 1190 n. 14 (201 O}. Specifically, the Benchbook provides,

 I                   When rendering a decision with regard to a pending Petition for Involuntary
                     termination of parental rights, It is essential that the statutory requirements of
                     each section be met. It is also helpful to the court to set forth a history of the
                     placement of the child. This should include a factual summary in addition to the
J                    grounds on which Involuntary Termination has been based. Including the date of
                     Initial referral to the agency, date of adjudication of dependency, history of

.I                                                             2
                                                       AppendixB
!!!"!!!!!=::2,;:::cZ··::.__:_ -·    -·- •


                                                                                                                                           .,,.·




                                                                                                           '
                                                                                                               '



                                             placernentts), and copies of all court orders can assist in building the· record for
                                             the judge's decision.

                                   Pennsylvania Dependency Benchbook           § 12.9.3 a~.132. The Benchbook does caution to "keep .

                                   In mind that hearsay evidence that may be admissible in the permanency hearing may not            be
                                                                                 I·



                                   admissible in the termination hearing."     fd. §   11.6 at 123 {regarding Evidentiary Issues in Goal

                                   Change Hearings).

                                             Here, the Court submits that it properly admitted the information from the dependency

                                   hearings, and excluded from consideration hearsay statements. See In re Child M., 681 A.2d at

                               799. Further, testimony from caseworkers concerning their direct observations is not hearsay.

                               See Id. at 800 (citation omitted).

                                            As explained In this Court's Opinion and Order entered on February 23, 2016, the CYS

                               and FIGS caseworkers .testified about their involvement In this matter, and they provided the

                               Court with a history of placement and dependency. The Court permitted background testimony

                               regarding ~            M_..s ("Mother') history with CYS and FIGS. Such information provided
                                                             •
                              context as to the initial referral to CYS and the parents' goals and progress with FIGS. For

                              example, the Court permitted limited testimony regarding Mother and O ..               M_..    Such

                              information was known to CYS and FIGS at the time, and provided context as to the services

                              and goals established for Appellant and Mother. As to domestic violence, the information was

                              relevant and was provided to the Court through the non-hearsay of Tansey Ochs, a reunification

                              counselor with FIGS:

                                            [Ms. M-J      shared a little bit about her past with us, about being in domestically
                                            violent relationships before. We processed with her and Mr. J di          the level of
                                            his verbal aggression, While he never became physical, to our knowledge, could
                                            still have a negative Impact on her because of the nature of her history.                              .!


                             Tr. 65:14-20.

                                            As to drug use, Ms. McKinley-Walsh testified that the child was placed on a regimen of

                             morphine for withdrawal symptoms after birth, and supplemented that information with her

                             personal observations. ("Baby          Ja••I•• had tremors. He cried a lot. He had trouble feeding.      He

                                                                                        3
                                                                              Appendix B
                                                                          '•


 had, like, breathing difficulties." Tr. 26:11-15.). She also testified that Mr.   Jt11ia'• took   a druq

test at the hospital and "{she] asked him prior to the results   if there was going to be anything

positive on    it, in which he Informed {her there] would be mariluana." Tr. 32:20-23.
                                                     .»




          As to instability and evictions, Ms. McKinley-Walsh testified about the parents' lack of

cooperation throughout the process. She also testified about conversations she had with

Mother and Appellant. ("It was understood that they were evicted at the end of July, beginning of

August, from their apartment that they had a lease to. And their whereabouts during the month

of August were unknown." Tr. 27:·l-5.).

          The witness's personal observations and conversations with the parents are not

hearsay, and the Court respectfully submits that hearsay statements were properly excluded

from consideration in this matter.

 Ill.     Testimony of Lauren Stoud (CYS Caseworker)
                                                                                                   ,·

          Appellant's third matter complained of on appeal states: ~During the parental rights

termination trial, the Court of Common Pleas erred by receiving opinion testimony by lay witness

Lauren Stoud about whether the child's parents would be able to remedy the circumstances

orig!nally requiring placement." Ms. Stoud's testimony was:

          Q: Is it the agency's position that the conditions which originally gave rlse to the
          placement cannot or were not remedied by Mr. J I           or Ms. M_. in a
          reasonable period of time?

         A That is correct,

Tr.   113: 11-15.

         Preliminarily, while such testimony was received by the Court during the hearing, the

Court did not specifically rely upon that portion of Ms. Stoud's testimony in terminating

Appellant's parental rights to the child. Further, "a witness, whether lay or expert, will be

permitted to testify concerning the ultimate issue to be decided by the trier of fact, provided that

admission of the opinion testimony would not cause confusion or prejudice." In Interest of Paul

S., 380 Pa. Super. 476, 552 A.2d 288, 291 (1988) (superseded by statute on other grounds as

                                                    4
                                            Appendix B
                                                                                                       .       "
                                                                                                           /

                                                                           '   .
       stated in In re: D.P., 2009 PA Super. 86, 972 A.2d 1221)'; See Pa.R.E. 701. ·

              Pennsylvania law allows the admission in these proceedings of a lay witness'
              testimony on a party's parental capability, when that testimony is based on
              personal observation. Evidence of the parent's family history of mental illness
              and involvement with the welfare system ls also relevant and admissible
              regarding issues of family stability pr lack of a social support system to assist the
              parent with the child.
•,
      In re A.LO., 2002 Pa. Super. 104, 797 A.2d 326, 338 (citations omitted).

              Here, Ms. Stoud is a CYS caseworker familiar with this case, and Ms. Stoud's testimony

      was subject to cross examination.

             Q: In forming your position as an agency, you rely heavily on information from
             outside agencies, In this case specifically FIGS, to inform that decision; correct?

             A: That is correct.

             Q: And so, it would be thefr - - primarily their observations and thelr descriptions
             of those interactions With the parents that would be forming the basis of your
             opinion for the court today?

             A: It ls also based on the agency's interactions with the parents and. the history
             with the agency as well.

             Q: And those intefactions withthese parents in the present context are, your
             testimony was somewhat limited, that your involvement is primarily with the - - to
             create, generate a referral and then case management after that; is that correct?

             A: That Is correct.

     Tr. 115:21-116:13. Such testJmony did not confuse or prejudice the Court. The Court was

     made aware    of Ms. Stoud's role in this matter, and the coordinated efforts of CYS and Fl CS.

     The Court was able to consider and evaluate Ms. Stoud's testimony along with the testimony of

     Ms. McKinley-Walsh, Ms. Ochs, and Ms. Rockey. Therefore, the Court did not err by receiving

     opinion testimony by lay witness Lauren Stoud about whether the child's parents would be able
                                                                                                                   . .-1
     to remedy the circumstances originally requiring placement.




                                                      5
                                              Appendix B
                                                                                                                           Ii
                                                                                                                           !
               IN THE COURT         OF COMMON PLEAS OF CENTRE COUNTY,                            PENNSYLVANIA
                                          ORPHANS' COURT DIVISION
                                                                                                     0
                                                                                                     r-           C>
                                                                                                     Pl ;:n ;-,:;
   IN RE: INVOLUNTARY TERMINATION
   OF PARENTAL RIGHTS TO                   om         : B-
                                                                                                     ·n 1 ,i ·.u
                                                                                  Docket No. 408Q,,, ~-~ ;. ~
                                                                                                                          ..,.,
                                                                                                                          rri
                                                                                                     C.l (/J
   Jf.              I, JR, a male minor, DOB:                                                        ·,·..
                                                                                                                  •   :   CJ:)


   September4', 2014                                                                                 C"> ( ;';    t"ri    N
                                                                                                     ;>.: .,..            (..,.)

                                                                                                     - ·-' ~-. ! .


                                            AMENDE~_OPINION              and ORDER                   (I)   I ..   , ·--
                                                                                                     O     i--    :-::    w
   Ruest,      J,                                                                                    0     o» ~::;
                                                                                                     c     $l"    1\1     1---A
                                                                                                     ;o           :.x,    en
                                                                                                     -f
               Presently before the Court is a Petition for lnvoluntary Termination of Parental Rights as

   to lJ& · It      B..-Jtd        1,   Sr., Biological Father. and ~A•                M .....   Biological Mother, filed

   Ly Cent, : County C' ildren arid Y ·,11.1th ~Nvice~. ('\> '-, )          011   .\L



   ?1, ?015, CYS filed Findings of Fact and Conclusions of law and Proposed Order on December

    ){i,   .:tJ 15, Mother filed a Brief in Response to 1-'i:ii:iL)i•     .) ·,v1.1111ni ,11,y Terminate Parental Riphts

   on f-ebruary 2, 2016, and Father filed Proposed i--111d1ng::, of Fact and Conclusrons of Law on

                                                                                        ·. f' -uents of count-                         ,   '




   physical care and custody of CYS by ::'.tmJr,y',' .y                 u,~civ1.~ ')rd~· )n September 8, ?C14. 'le

   • 1a'· t4djudicated dependent on Slc"tPrnber 19, ?014, and has remained dependent sinc . ;,1.,t

    .:.. e. A kinship pt=cement was cc sidered hul tho . ospecnve foster parent failed to complete

   . ;, .iecessary paperwork.

               '·Jlother's involvement witr ' · · .   !1t   ·ar   11,   n~. She hr      a , .istory of drug anfJ alcohol

   abuse, domestic violence, homelessr-ess, ar.d :,,~t~hility. D_.Jr.                       is Mother's fifth child.

   Mother's rights to two of her otner children were voluntarily terminated, and her parents had

   custody of all four of the children


DO ORD       IBJS
             Father testified that he has eight other children ranging in age from 6 to 25, and none of

these children were ever taken into protective custody. Father, however, does not have custody

of any of his other children, and he refused to sign releases to enable reunification services to

contact the other mothers about his parenting skills and involvement with the children.

            The CYS intake coordinator, Rebecca McKinley Walsh, testified that CYS attempted to

contact and meet with the parents prior to the child's birth, but the parents did not cooperate.

The parents did not have proper housing when the child was born, and had been homeless

during the month prior to the child's birth.

            CYS was concerned with the drug use of both parents. The child suffered from tremors.

;.,1 :   f!h rate heartbeat, and was not breathing ; .nd feeding properly at birth. These symptoms arc

consistent with withdrawal and the child was placed on a Morphine regimen.

            Mother admitted to receiving narcotic injections for her migraine headaches throughout

her pregnancy, as she did not disclose her pregnancy during her emergency room visits for the

injections.     CYS was also concerned about how Mother could care tor the child after recelvinq. ·

the narcotic shots. Mother continued to manage her migraine pain through narcotic injections at

the emergency room and did not properly follow-up with a neurologist.

            CYS was concerned with Father's deceptive behaviors and his reluctance to cooperate

with CYS. Father became angry and verbally aggressive when informed that the child would

not be discharged to the parents, and hospital security was called because of Father's

aggressive behavior. Father was not cooperative in submitting to a drug test, and thereafter

»drnitted to smoking marijuana, and tested positive for marijuana. Father was also not

forthcoming about his criminal record, and would not sign releases so that CYS could

investigate his parenting background.

            Reunification services were provided by Family Intervention Crisis Services ("FICS")

beginning on October 7, 2014. Tansey Ochs, a FICS reunification worker, testified that three

goals were set for Mother and Father: (1) the parents would meet their physical needs, (2)

                                                     2
 Mother and Father would maintain a healthy lifestyle for themselves and the child, and (3)

 Mother and Father would promote healthy growth and development of the child. As to the first

 goal, the parents were able to obtain housing but in June of 2015 Father stated reunification

 services were unwelcome.     Father is employed, but refused to provide necessary financial

 paperwork so FICS was unable to properly evaluate the couple's financial circumstances.

         As to the second goal, the parents continued to use drugs and alcohol. Mother refused

 drug testing 57% of-the time, and tested positive for drugs or alcohol on the tests she took.

 Father refused drug testing 50% of the time, and of the tests he took, all were positive for

 marijuana and some were positive for alcohol. Both parents were ultimately discharged from

 cour ..• eltng for lack of attendance. The parents also did not always cooperate with lifestyle

 checks at their home.

        As to the last goal, the parents did not accept responsibility for the fact that their son was

 born addicted. The parents never progressed beyond supervised visits. During visits, Mother

was able to provide for the child's basic needs. As explained above, however, there wore

. concerns about parenting the child during her migraines and after narcotic shots. Father

struggled, and was unable to properly make a bottle, and was not engaged or slept during visits.

During sessions with FICS, Father was aggressive and would not cooperate.           Neither parent

would provide the names of people they associated with to ascertain if they posed a threat to

the child or could be a resource when Mother suffered from migraines and Father was at work.

On June 2, 2015, Father stated he would not cooperate with FICS and they were no longer

permitted at his residence.

                                             Discussion

        CYS filed a Petition for Involuntary Termination of Parental Rights of Mother and Father

based on two grounds:

        (2) The repeated and continued incapacity, abuse, neglect or refusal of the
        parent has caused the child to be without essential parental control or
        subsistence necessary for his physical or mental well-being and the conditions

                                                   3
        and causes of the incapacity, abuse, neglect or refusal cannot or will not be
        remedied by the parent; and

        (5) The child has been removed from the care of the parent by the court or under
        a voluntary agreement with an agency for a period of at least six months, the
        conditions which led to the removal or placement of the child continue to exist,
        the parent cannot or will not remedy those conditions within a reasonable period
        of time, the services or assistance reasonably available to the parent are not
        likely to remedy the conditions which led to the removal or placement of the child
        within a reasonable period of time and termination of the parental rights would
        best serve the needs and welfare of the child.

23 Pa.C.S.A. § 2511(a). "[T]he burden of proof is upon the party seeking termination to

establish by 'clear and convincing' evidence the existence of grounds for doing so." Matter of

Adoption of G. T.M., 506 Pa. 44, 483 A.2d 1355, 1356 (1984). The trial court is free to believe

all, part, or none of the evidence presented, and is likewise free to make all credibility

determinanous and resolve conflicts in the evidence." Jn re M.G., 2004 PA Super. 251, 855
A.2d 68; 73-4 (citation omitted}.

   I.   23 Pa.C.S.A. § 2511 (a)(2)

        Under this section, grounds for termination may include affirmative misconduct, acts of

refusal, as well as incapacity to perform parental duties. Jn Re A.L.D., 2002 PA Super.104, 797
A.2d 326, 337. Father has demonstrated a repeated and continued incapacity, abuse, neglect

or ref usal that has caused the child to be without essential parental control or subsistence

necessary for his physical or mental well-being. The parents were provided reunification

services for seven months in order to reunite the child with the parents. The parents' effort was

minimal and inconsistent.   Despite reunification efforts, Father refused to cooperate in drug and

alcohol counseling, provide necessary personal and financial information, or actively participate

in visits with the child. Instead, Father continued to test positive for marijuana and alcohol, was

released from counseling for lack of attendance, and slept through some visits with the child.

Father demonstrated aggression and anger towards service providers, causing some parenting

sessions to end early, and otherwise did not listen to their guidance and advice. Father refused

to allow the reunification team to contact the mothers of his other eight children.

                                                  4
         Further, the conditions and causes of the incapacity, abuse, neglect or refusal cannot or

will not be remedied by the parent. Despite seven months of reunification services, the parents

did not progress in their goals or parenting ability, and never advanced to unsupervised visits

with the child. Father continued to show anger and aggression, and to test positive for drugs.

Most telling, at the June 2, 2015, status conference, Father stated he would no longer cooperate

with reunification services, and FICS was no longer permitted in the home for lifestyle checks,

drug screens, or assessments.       Father was unwilling and ultimately refused to remedy the

conditions and causes of the child's placement.

         Mother has also demonstrated a repeated and continued incapacity, abuse, neglect or

refusal that has caused the child to be without essential parental control or subsistence

necessary for his physical or mental well-being.       Mother marginally cooperated with reunification

services.     Mother continued to test positive for marijuana, alcohol, and cocaine, and was

released from drug and alcohol counseling for lack of attendance.        Mother continued to handle

her migraine pain through narcotic injections at the emergency room and did not properly follow-

up with a neurologist to seek other methods of handling her migraine headaches.         Mother did

not create a plan for alternative childcare for periods of migraine headaches and narcotic

injections.

        Further, the conditions and causes of the incapacity, abuse, neglect or refusal cannot or

will not be remedied by the parent. Despite seven months of reunification services, the parents

did not progress in their goals or parenting ability, and never advanced to unsupervised visits

with the child. Mother did not remedy any of her behaviors.       Father jeopardized any efforts for

Mother to be successful at reunification when he ended reunification services, and FICS' ability

to perform lifestyle checks, drug screens, or assessments.       Mother argues she is capable of

meeting the child's developmental, physical, and emotional needs, and continue reunification

services without Father. Mother, however, missed the meeting to sign a new Service

Agreement with FICS. See Commonwealth v. Arnold, 445 Pa. Super. 384, 665 A.2d 836, 840

                                                   5
 (citations omitted) ("A parent cannot protect parental rights by merely stating that she does not

 wish to have her parental rights terminated. Rather, a parent has an affirmative obligation to act

 in the child's best interest."). Previous to Father ending services, Mother did not progress

 independently or complete drug and alcohol counseling.       For these reasons, Mother was

 unwilling and ultimately unable to remedy the conditions and causes of the child's placement.

         As such, grounds were established under subsection (2) to terminate Father and

 Mother's parental rights.

   II.   23 Pa.C.S.A. § 2511(a)(5)

         CYS also petitioned the Court to terminate parental rights under section 2511 (a)(5).

 Here, Dtllllll.Jr. (D.0.B. September   f, 2014)   was removed from Mother and Father at the

hospital, and has been in the custody of the agency and the foster parents his entire life. As

such. the placement has been for a period over six months.

         The conditions which led to the removal or placement of the child continue to exist. As

explained above, both parents continue to test positive for drugs and alcohol, and failed to

complete counseling. Mother continues to manage her migraines solely through emergency

room narcotic shots. Father was uncooperative and stonewalled every opportunity by failing to

sign releases and provide necessary documentation.

         The parents cannot or will not remedy those conditions within a reasonable period of

time. The parents failed to take advantage of the services provided to them. Despite seven

months of reunification services, the parents did not progress in their goals or parenting ability,

and they never advanced to unsupervised visits with the child. The parents failed to provide

reunification services with necessary information to evaluate their housing and financial stability,

and their childcare options.

         The services or assistance reasonably available to the parents are not likely to remedy

the conditions which led to the removal or placement of the child within a reasonable period of

time. As stated above, the parents failed to progress with the assistance of reunification

                                                   6
services, and then, in June of 2015, Fat her angrily stated he would no longer cooperate with

reunification services, and FIGS was no longer permitted in the home for lifestyle checks, drug

screens, or assessments.    See In re A.R., 2003 PA Super. 456, 837 A.2d 560, 564 (citation

omitted) ("[l]f a parent fails to cooperate or appears incapable of benefiting from the reasonable

efforts supplied over a realistic period of time, [CYS) has fulfilled its mandate and upon proof of

satisfaction of the reasonable good faith effort, the termination petition may be granted.") As the

parents were living together, such refusal effectively ended services for both parents.

        Lastly, termination of the parental rights would best serve the needs and welfare of the

child. The child has been in foster care his entire life, and has bonded with his foster parents

and foster sister. The foster family provides for his needs. The child is developing on track and

Early Intervention Services are no longer needed. Terminating Father and Mother's parental

rights would best serve the child's needs and welfare.

 Ill.   23 Pa.C,S.A. § 2511(b)

        When the Court determines the parent's conduct warrants termination under section

2511 (a), the Court must then make a determination of the needs and welfare of the child

pursuant to section 2511(b).

        The court in terminating the rights of a parent shall give primary consideration to
        the developmental, physical and emotional needs and welfare of the child. The
        rights of a parent shall not be terminated solely on the basis of environmental
        factors such as inadequate housing, furnishings, income, clothing and medical
        care if found to be beyond the control of the parent. With respect to any petition
        filed pursuant to subsection (a)(1 ), (6) or (8), the court shall not consider any
        efforts by the parent to remedy the conditions described therein which are first
        initiated subsequent to the giving of notice of the filing of the petition.

23 Pa.C,S,A. § 2511(b). "One major aspect of the needs and welfare analysis concerns the

nature and status of the emotional bond between parent and child, with close attention paid to

the effect on the child of permanently severing any such bond." Jn re L.M., 2007 PA Super.

120, 92~ A.2d 505, 511 (citations omitted).   Other considerations include "[i]lntangibles such as

love, comfort, security, and stability are involved in the inquiry into needs and welfare of the


                                                  7
child." Jn re N.A.M., 2011 PA Super. 242, 33 A.3d 95, 103 (citing Jn Re C.M.S., 2005 PA Super.

340, 884 A.2d 1284, 1287).

        Here, both CYS and the guardian ad /item believe that terminating the rights of the

parents to D.....    Jr. best address the child's developmental, physical, and emotional needs

and his welfare. The child has been in foster care with the same family for his entire life.

Mother and Father never progressed beyond supervised visits with the child. His

developmental, physical, and emotional needs have been provided by the foster family since his

birth. Lauren Stoud, a CYS caseworker, testified that the child bonded to the foster family and

they provide for his needs. The child has formed a sibling relationship and bond with the foster

family's other child. D ....   Jr. was born drug dependent, but with the assistance of Early

Intervention Services, the child is progressing and developing on track.

        Termination in this case is not based on environmental conditions beyond the control of

Father and Mother. Both parents were provided services and the opportunity to demonstrate

their desire to parent this child, yet both parents failed to comply with the service goals. Ms.

Ochs testified that the safety of the child could not be ensured with the biological family. For

these reasons, it is in the child's best interest to remain with the foster family, and terminate the

parental rights of the biological parents.

 IV.    Hearsay

        Father argues that some of the evidence presented at the involuntary termination

hearing was hearsay. Specifically, Father objects to evidence about "domestic violence, drug

use, instability, evictions, and referrals to [CYS)" and that the child was "placed on a regimen of

morphine ... due to withdrawal symptoms" as well as other hearsay reports regarding the

circumstances of the foster home. Here, CYS caseworkers Rebecca McKinley Walsh, Lauren

Stoud, and Casey Rockey, and FICS caseworker Tansey Ochs, testified about their direct

involvement and observations in this matter, and they provided the Court with the parents'

history of placement and dependency.         Accordingly, the following Order is entered:

                                                     8
                                            ORDER

       AND NOW, this 22nd day of February, 2016, the Petition for Involuntary Termination of




Biological Mother, is GRANTED.   CYS is awarded sole custody of D              · tl?tlilll,JMIF , Jr.

Notice and consent from the biological parents are not needed for an adoption.




                                                    BY THE COURT:

                                                    /l
                                                                               al , Lr ·       a-~ -
                                                    \, r
                                                    .·/')_.7          I/
                                                               lu: _ j~---cc           L(JL--f
                                                   Pamela A Ruest, Judge




                                              9